 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDPalm Container Corp.andMiamiPrinting Specialty and PaperProducts Union,Local628, AFL-CIO,affiliated with Interna-tionalPrinting Pressmen,&Assistants'Union of NorthAmerica, AFL-CIO, Petitioner.Case No. 12-RC-3 (formerly10-RC-3403). February 26,1957SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued herein onJuly 16, 1956,' an election by secret ballot was conducted on August3, 1956, under the direction and supervision of the Regional Directorfor the Tenth Region, among the employees in the unit found appro-priate by the Board.Following the election a tally of ballots wasfurnished the parties.The tally shows that of approximately 39eligible voters, 33 cast valid ballots; that 19 ballots were cast for thePetitioner, and 14 ballots against the Petitioner ; and that 2 ballotswere challenged, and 1 was void.The challenges are therefore notsufficient in number to affect the results of the election.An August 10, 1956, the Employer filed timely objections to conductaffecting the results of the election. In accordance with the Board'sRules and Regulations, the Regional Director caused an investigationto be made of the issues raised by the objections, and on September11, 1956, issued and served on the parties a report on the election,objections to the election, and recommendations to the Board in whichhe recommended that the Employer's objections be overruled and thatthe Petitioner be certified as the collective-bargaining representativeof the employees in the appropriate unit.Thereafter, on September20, 1956, the Employer filed timely exceptions to the Regional Di-rector's report.The Board has considered the Employer's objections and the entirerecord in this case.In its objections the Employer alleged in substance that there wasno free and untrammelled choice manifested in the election because :Some of the employees participating in the election were Spanish-speaking employees, who, except for the most elementary of rudi-mentary words, neither spoke nor understood any English; that otheremployees participating in the election were Negroes who could neitherread nor write English; that the Board agent conducting the electiondid not explain the nature of the voting, or the ballots, to these em-ployees; and that accordingly, the votes cast by these employees werenot expressions of their true intentions.a'Not reported in the printed volumes of Board Decisions and Orders.s The Employer also objected to the presence at the polls of Larry Ferrante who casta challenged ballotThe Regional Director found that this objection raised no material117 NLRB No. 59. PALM CONTAINER CORP.435The Regional Director's report recites that the Board agent con-ducting the election reported to him that : (1) Prior to the electionthe Employer's attorney called the agent's attention to the fact thatseveral of the employees could not read or write English; (2) it wasagreed that the observers would be instructed to call to the Boardagent's attention any such voter and that the Board agent wouldexplain the ballot to such voters; (3) it was further agreed that anadequate explanation with respect to the Spanish-speaking employeeswould consist of the Board agent showing such voters a ballot, and"with the forefinger making a gesture similar to that of an `X' markin the `yes' box with the explanation, `Union, Si,' and then making asimilargesture in the `no' box with the explanation `Union, No' "; andthat an adequate explanation with respect to the illiterate Negro em-ployees would consist of showing them the ballot and explaining that"all that was required was an `X' or cross mark in the proper box;the `Yes' box for the Petitioner and the `No' box opposed to the Peti-tioner"; (4) the agent instructed the observers to call to his attentionany persons who might not understand the ballot; and (5) whetheror not such voters were thus called to his attention, the agent tookparticular pains to ask each "Latin appearing" and each Negro voterwhether he understood the ballot, and if the voter did not answer inthe affirmative, the agent explained the ballot in accordance with theagreed procedure.The Regional Director's report recites further that Petitioner'sobserver at the election corroborated the Board agent's statements,stating that he called the Board agent's attention to one employeewho did not read, speak, or understand English, and in this instanceas wellas in other instances, he saw or heard the Board agent askvoters if they understood the ballot and observed the Board agentgiving instructions to such voters.The report also recites that the Employer's observer at the election"recalled one specific case where the Board agent explained the ballotto a voter" ; that the Employer's observer "can state that such wordsand actions [explanation to Spanish-speaking employees] did not takeplace more than three times at the very maximum"; that to the best ofthe knowledge and belief of the Employer's observer the Board agentmade no unusual explanation to Negro voters; and that the Employer'sobserver stated that during the election he was busy with difficultnames and voting lists, and consequently was unable to watch all theBoard agent's acts.The Regional Director also found that the Board's official noticesof election were well promulgated and posted several days prior toor substantial issue with respect to the election resultsThe Employer did not exceptto the Regional Director's finding in this respect,and, accordingly,we hereby adopt thefinding. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe election; and that the Employer called all employees together2 or 3 days before the election, and, using a sample ballot to illustrate,explained the ballot to them, and told them how to mark it. TheRegional Director also found that the Employer's objections did notallege that any voter had indicated that he had not understood theballot, and during the investigation the Employer presented no evi-dence to such-effect.The Regional Director further noted that someof the Spanish-speaking employees spoke English as well as Spanish,and that there was a substantial amount of discussion among theemployees prior to the election.On the basis of these findings, and upon his analysis of the matter,the Regional Director concluded that the Employer's objections didnot raise a substantial or material issue with respect to the results ofthe election.In its exceptions, the Employer denies that it was a party to a pre-election agreement concerning the Spanish-speaking and Negro em-ployees, as described in the Regional Director's report.The Employeralso contends that it was prejudiced by the fact the Board agent whoconducted the election also investigated the Employer's objections,because, according to the Employer, its objections "relate to the con-duct of the Board representative who conducted the election."We find the Employer's exceptions lack merit. Certain uncontra-dicted facts have been established : (1) the Board's official electionnotices were posted in the usual fashion before the election; (2) theEmployer itself explained the ballot to its employees before the elec-tion; (3) the Board agent explained the ballot to certain of theSpanish-speaking employees; (4) some of the Spanish-speaking em-ployees spoke English, and there was considerable employee discus-sion before the election; and (5) most significantly, there is no evi-dence whatever of any employee who has claimed that his ballot, asmarked, did not express his true intent. In addition, we do notperceive that the Board agent's statement that he explained the ballotto the Negro voters has been clearly controverted by the Employerthrough the statements of its observer.In these circumstances, whether or not the Employer actually wasa party to the disputed preelection agreement is not a material factor.Neither do we think it material that the Employer's observer onlypartially corroborates the Board agent's version of what transpired atthe election.Nor do we agree with the Employer's assertion that theconduct of the Board agent at the election is here in issue, no actswhich constitute misconduct on the latter's part having been allegedby the Employer?In summary, we are satisfied, and agree with the Regional Director,that a fair election was conducted in this case, and that the voters8 SeeHuntsville MfgCo., 203 F. 2d 430, 433(C. A. 5). LOCAL'UNION NO. 313437were given an opportunity to express a free and untrammeled choice.We, therefore, hereby overrule the Employer's objections and excep-tions, and deny the Employer's request for a hearing.As the tally of ballots shows that the Petitioner received a majorityof the valid ballots cast, we shall certify the Petitioner as the collective-bargaining representative of the employees in the appropriate unit.[The Board certified Miami Printing Specialty and Paper Prod-ucts Union, Local 628, AFL-CIO, affiliated with International Print-ing Pressmen, & Assistants' Union of North America, AFL-CIO, asthe designated collective-bargaining representative of the productionand maintenance employees at the Employer's corrugated box plantlocated in Miami, Florida, including the run planner but excluding allother employees, estimators, invoice clerk, the stenographer, the tele-phone operator, office clerical employees, guards, and supervisorswithin the meaning of the Act.]MLn1BER MURDOCK took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.Local Union No. 313, International Brotherhood of ElectricalWorkers,AFL-CIOandPeter D. Furness,trading as Peter D.Furness Electric Co.Case No. 4-CC-58.February 27, 1957DECISION AND ORDEROn December 22, 1955, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended dismissal of those allegations.There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the modifications noted hereafter.1.We concur in the Trial Examiner's finding that the Respondentviolated Section 8 (b) (4) (A) of the Act by inducing and encouragingemployees of subcontractors and various transportation firms to en-117 NLRB No. 60.